Appeal unanimously dismissed. Memorandum: For the reasons stated in People v Gesegnet (47 AD2d —), CPL 450.20 (subd 2) is violative of the double jeopardy provisions of the United States and New York State Constitutions. There is therefore no valid authority for the appeal by the People from the order of dismissal granted by the trial court pursuant to section 290.10 of the statute. (Appeal from order of Chautauqua County Court dismissing indictment charging defendant with criminally negligent homicide.) Present — Cardamone, J. P., Simons, Goldman, Del Vecchio and Witmer, JJ.